Citation Nr: 0529525	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  05-25 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from November 1950 to April 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran failed to show for a 
scheduled videoconference hearing before the Board on 
September 28, 2005.  The record does not demonstrate good 
cause for his failure to appear, and he has not filed a 
motion for a new hearing.  The Board will proceed accordingly


FINDINGS OF FACT

The veteran's service-connected anxiety reaction during the 
appeal period has been primarily manifested by transient 
episodes of moderate anxiety attacks occurring 1 to 2 times 
per month with his overall psychological, social, and 
occupational functioning consistent with mild symptoms with 
some difficulty in social and occupational functioning.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for anxiety 
reaction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to a rating in excess of 10 
percent for service connected anxiety reaction.  
Historically, a June 1958 RO rating decision granted service 
connection for anxiety reaction, and assigned an initial 
noncompensable disability evaluation.  The records reflect 
that he has not received any post-service treatment for 
psychiatric symptoms.  He filed his current claim on appeal 
by means of a VA Form 21-4138 filed in April 2004.

The veteran's VA clinic records during the appeal period do 
not reflect any treatment for the service connected anxiety 
reaction.  His problem list reflects current diagnoses of 
pituitary adenoma, acute pancreatitis, benign prostatic 
hypertrophy (BPH), allergic rhinitis, gout, Hepatitis C, 
tobacco abuse, hypertension, and chronic airway obstruction.  
Progress notes include notations that he appeared oriented in 
all spheres and are otherwise unremarkable.  A fall risk 
screening in May 2004 noted a positive assessment for 
"forget limitations" but found that his overall mental 
status score posed no risk.  His prescriptive records reflect 
that he was prescribed Bupropion in February 2003 "TAKE ONE 
TABLET BY MOUTH EVERY DAY FOR 3 DAYS, THEN TAKE ONE TABLET 
TWICE A DAY *QUIT SMOKING."

In November 2004, the veteran underwent VA examination with 
benefit of review of his claims folder.  He had a postservice 
occupational history of self-employment as a maintenance 
worker until the age of 47, and an additional 15 years of 
employment for the Shelby County Housing Authority until he 
retired at age 62.  He denied ever undergoing any psychiatric 
treatment following his discharge from service.  However, the 
examiner noted that the veteran had been treated with 
Bupropion for anxiety in conjunction with other medical 
treatment.  His current symptoms included experiencing a 
moderate amount of anxiety 1 to 2 times per month, and 
generally feeling angry with someone.  During these episodes, 
he had nervousness with a moderate amount of feeling 
suffocated and an increase in heart rate that lasted for 
approximately one hour.  These anxiety incidences had 
subsided considerably since he discontinued use of alcohol 
two years previously.  He also reported combat related dreams 
4 to 5 times per year.  He indicated that recent images of 
the Iraq war had resulted in 2 to 3 dreams per month over the 
last several months.  He generally felt mildly to moderately 
anxious throughout the day following the dream.

On mental status examination, the veteran appeared his stated 
age, and was appropriately dressed in casual clothing.  He 
was oriented in all spheres and related in a friendly and 
genuine manner.  He exhibited a broad affect that was 
appropriate to mood, normal in range, and stable in 
intensity.  His speech and motor functioning were within 
normal limits.  He denied hallucinations, delusions and 
homicidal or suicidal ideations.  He demonstrated no 
difficulty with concentration or remaining attentive 
throughout the interview.  His reasoning appeared sound and 
judgment was estimated as good.  There was no evidence of any 
defects in immediate, recent, or remote memory.  On an 
average day, he took a morning walk for exercise, and spent 
the remainder of his day doing household chores, reading, and 
recording soap operas for his spouse.  He only drank an 
occasional glass of wine, and denied illicit drug usage.  The 
results of the MMPI-II revealed a predominantly valid profile 
consistent with an individual whom experienced a moderate 
degree of chronic anxiety.  The examiner offered the 
following diagnoses and commentary:

SUMMARY OF FINDINGS:  The claimant's report of 
experiencing a significant period of anxiety 
while on active duty appears valid and is 
supported by available medical documentation.  It 
is also noted the veteran reports a significant 
decrease in the frequency and intensity of 
anxiety episodes since ceasing use of daily 
alcohol approximately two years ago.

AXIS I:	300.02 Generalized Anxiety Disorder
303.90 Alcohol Dependence in Sustained 
Partial Remission (by report)
AXIS II:	None.
AXIS III:	Emphysema by history, gout by history, 
high-blood pressure by history, and 
cirrhosis of the liver by history.
AXIS IV:	None.
AXIS V:	GAF = 70 currently; within the past 
year it equals 70 also.

COMPETENCY STATUS:  The veteran is considered 
competent per VA purposes to handle his own 
financial affairs.

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

In claims involving the current extent of disability, the 
Board considers all the evidence of record, but reports only 
the most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran's service connected anxiety reaction is currently 
rated as 10 percent disabling under Diagnostic Code 9400.  
This rating contemplates occupational and social impairment 
due to mild and transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 
9400 (2005).  A 30 percent rating requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversational normal), due 
to depressed mood, anxiety, suspiciousness, panic attacks 
(weekly of less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

Global Assessment of Functioning (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996) citing Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed. 1994) 
(DSM- IV).  Rating agencies are charged with the 
responsibility of being thoroughly familiar with DSM- IV in 
order to apply the general rating criteria for rating mental 
disorders.  38 C.F.R. § 4.130 (2005).

A GAF of 60 is defined as "moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."  A GAF of 70 is defined as: some mild symptoms 
(e.g., depressed mood, and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork)."  A GAF of 80 is 
defined as absent or minimal symptoms (e.g., mild anxiety 
before an exam), good functioning in all areas, interested 
and involved in a wide range of activities, socially 
effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument 
with family members.)

The veteran's service-connected anxiety reaction during the 
appeal period has been primarily manifested by transient 
episodes of moderate anxiety attacks occurring 1 to 2 times 
per month.  He also reports combat related dreams occurring 4 
to 5 times per year followed by feelings of mild to moderate 
anxiety the following day.  The medical evidence reflects 
that he is oriented in all spheres, and absent any deficits 
of speech, motor functioning, affect, memory, depression or 
chronic sleep impairment.  He maintains self-care, and 
functions satisfactorily in performing his activities of 
daily living.  The November 2004 assessment of his overall 
psychological, social, and occupational functioning for the 
current and past year is consistent with mild symptoms with 
some difficulty in social and occupational functioning.  The 
preponderance of the lay and medical evidence in this case 
demonstrates that the veteran does not meet the criteria for 
a 30 percent rating under Diagnostic Code 9400.

In so deciding, the Board observes that evidence considered 
in determining the veteran's current level of impairment has 
not been not restricted to the symptoms provided in 
Diagnostic Code 9400, but includes all of the psychiatric 
symptoms that affect his level of social and occupational 
impairment.  See Mauerhan v. Principi, 6 Vet. App. 436 
(2002).  The veteran has been deemed credible to describe his 
symptomatology and limitations that are accepted as credible.  
His representative has argued that the MMPI-II profile 
indicating a "moderate degree of chronic anxiety" is more 
consistent with a 30 percent rating, and calls into question 
the GAF score of 70 provided by the VA examiner.  The Board 
disagrees.  The VA examiner clearly considered the result of 
the MMPI-II in conjunction with the "frequency and 
intensity" of the veteran's anxiety episodes, the 
essentially unremarkable findings from the mental status 
examination, and the absence of need for outpatient 
treatment.  With consideration of all these factors, the 
examiner offered opinion that the overall level of disability 
was consistent with mild occupational and social impairment.  
The Board, upon consideration of all these factors, finds 
that the symptoms exhibited by the veteran do not more 
closely approximate the level of disability required for a 
higher rating.  See 38 C.F.R. § 4.7 (2005).  There is no 
doubt of material fact to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West 2002).

The Board has also considered whether to refer the veteran's 
claim to the Director of Compensation and Pension Service for 
extra-schedular consideration under the provisions of 
38 C.F.R. § 3.321(b).  The veteran has not required any 
inpatient or outpatient treatment for his service connected 
anxiety reaction nor does his claims folder reflect any 
factors that would be considered exceptional or unusual for 
his type of disability.  He has claimed an inability to work 
based upon his paranoia of having a panic attack while 
driving.  However, there is no medical evidence of record 
suggesting that he is incapable of working due to his service 
connected disability or that his symptoms markedly interfere 
with his employability.  The Board does not find the extent 
of the veteran's symptoms to be out of proportion to the 
schedular disability rating assigned and, therefore, finds no 
basis upon which to refer the case to the Director of 
Compensation and Pension for extraschedular consideration.  
VAOPGCPREC 6-96 (Aug. 16, 1996).

The Board has also carefully reviewed the claims folder to 
ensure compliance with the notice and duty to assist 
provisions of the Veterans Claims Assistance Act (VCAA) of 
2000 were enacted into law.  106 P.L. 475, 114 Stat. 2096 
(2000).  In pertinent part, this law defines VA's notice and 
duty to assist requirements in the development of certain 
claims for benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 
5107 (West 2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that a pre-adjudicatory letter 
dated May 2004, as well as the rating decision on appeal and 
the statement of the case (SOC), told him what was necessary 
to substantiate his claim.  In fact, the rating decision on 
appeal and the SOC provided him with specific information as 
to why his claim was being denied, and of the evidence that 
was lacking.  The May 2004 letter also satisfied the elements 
of (2) and (3) by notifying the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the documents 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

With respect to element (4), the Board notes that the May 
2004 letter, in additional to describing specific evidence 
and/or information deemed necessary to substantiate his 
claim, advised him "[i]f there is any other evidence or 
information that you will think support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  The 
July 2005 SOC supplied the veteran with the complete text of 
38 C.F.R. § 3.159(b)(1).

At bottom, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done-irrespective of whether it has been done by 
way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Once that has been done-irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Id.  Here, the Board finds that each of the four 
content requirements of a VCAA notice have been met and 
duplicated in several different forms of communication.  
Neither the veteran nor his representative has pleaded with 
any specificity that a notice deficiency exists in this case, 
and the Board finds that any technical deficiency that may be 
present would constitute harmless error.  See, e.g., 
38 C.F.R. § 20.1102 (2005).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The 
service medical records were associated with the claims 
folder prior to the filing of the claim, and the RO obtained 
VA treatment notes identified by the veteran as the only 
relevant evidence for his claim on appeal.  He has 
specifically denied any post-service treatment for his 
service connected anxiety reaction.  The Board also notes 
that the record reflects that the veteran was awarded 
disability benefits from the Social Security Administration 
(SSA) in 1989.  There is no dispute that he filed the claim 
for nonservice connected conditions, and has not received any 
postservice treatment for his anxiety disorder.  The claim on 
appeal is limited to establishing the current degree of 
impairment with the most probative consisting of records 
generated in proximity to and since the claim on appeal.  See 
Francisco, 7 Vet. App. 55 (1994).  Any records pertaining to 
an SSA determination more than 16 years ago for nonservice 
connected disability would have no relevance to the current 
claim on appeal, and there is no reasonable possibility that 
such evidence would be capable of substantiating the claim.  
Thus, VA has no duty to obtain those records.  38 C.F.R. 
§ 3.159(c) (2005) (VA has a duty to obtain evidence necessary 
to substantiate a claim).  VA has provided the veteran with 
examination based upon review of the claims folder.  The 
November 2004 examination and the evidence of record, in its 
totality, provides the necessary information to decide the 
case.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 4.2 
(2004).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).


ORDER

The claim of entitlement to a rating in excess of 10 percent 
for anxiety reaction is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


